DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et al (US 9,849,558).
Regarding claim 1:	The prior art of Nakayama et al teaches a polishing pad dresser and a CMP apparatus and method. Furthermore, the prior art of Nakayama et al teaches  method of fabricating a semiconductor device (wafer 1), comprising: holding, by a polishing table (surface plate 2), a polishing pad 3 which includes a surface having plural recess portions (11b/3a), wherein an average width of the recess portions at one area of the surface in a direction parallel to the surface is 20 πm or less (see col. col. 4 lines 24-33 which teaches greater than 10 πm  while  1-10 πm  is recited 7 lines 50-56), and an average density of the recess portions at one area of the surface is 1,300 /mm2 or more see density D discussed in col. 3 lines 53- col. 4 lines 50; supplying a polishing liquid via slurry feeder 5 to the surface of the polishing pad; and polishing a substrate using the surface of the polishing pad.  See col. 3 lines 53-61 and col. 4 lines 24-53 and see Figs..

Regarding claim 2. The method according to claim 1, wherein the average width of the recess portions at the one area of the surface in the direction parallel to the surface is 10 πm or more.  See col. col. 4 lines 24-33 of Nakayama et al which teaches greater than 10 πm  

Regarding claim 3. The method of claim 1, further comprising: dressing (dresser 11/21/31) an upper surface of the polishing pad before and after the polishing the substrate. See Figs. 1 and 2 and col. 2 line 49 – col. 10 line 7 of Nakayama et al.

Regarding claim 9:	The prior art of Nakayama et al teaches a polishing pad dresser and a CMP apparatus and method. Furthermore, Nakayama et al teaches the method of fabricating a semiconductor device, comprising: dressing a surface of the polishing pad with a  dresser (11, 21, 31), holding the dressed polishing pad on a polishing table (surface  plate 2), wherein the dressed polishing pad includes a surface having an average width of the recess portions at one area of the surface in a direction parallel to the surface is 20 πm or less(see col. col. 4 lines 24-33 which teaches greater than 10 πm  while  1-10 πm  is recited 7 lines 50-56), and an average density of the recess portions at one area of the surface is 1,300 /mm2 or more see density D discussed in col. 3 lines 53- col. 4 lines 50 of Nakayama et al; supplying a polishing liquid via slurry feeder 5 to the surface of the polishing pad; and polishing a substrate (wafer 1) using the surface of the polishing pad.  See Figs.

Regarding claim 10. The method of claim 9, further comprising: dressing the surface of the dressed polishing pad after the polishing the substrate.  See col. 3 lines 53-61 and col. 4 lines 24-53 of Nakayama et al.


Regarding claim 11. The method of claim 9, wherein the recess portions in the surface have a circular shape, an elliptic shape, or a polygonal shape.  See Figs. 2B, 4A-4C, 5C, 8B, 8C, 9A-9C, 11A, and 11B of Nakayama et al.

Regarding claim 12. The method of claim 9, wherein the average width of the recess portions at the one area of the surface in the direction parallel to the surface is between 10 πm and 20 πm. See col. col. 4 lines 24-33 which teaches greater than 10 πm of Nakayama et al.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al (US 9,849,558) in view of Eda et al (US 2013/0045596).
The teachings of Nakayama et al were discussed above. The prior art of Nakayama et al fails to teach temperature control of the polishing pad and control of the polishing rate as claimed below.
Regarding claim 4. The method of claim 1, wherein the step of polishing comprising: a first step of polishing in which a surface temperature of the polishing pad is at a first temperature, and a second step of polishing in which the surface temperature of the polishing pad is changed to a second temperature different from the first temperature.  

Regarding claim 5. The method of claim 4, wherein the first step of polishing is performed at a higher polishing rate than the second step of polishing.  

Regarding claim 6. The method of claim 4, wherein the second step of polishing increase a flatness of the substrate compared to the first step of polishing.  

13. The method of claim 9, wherein the step of polishing comprising: a first step of polishing in which a surface temperature of the polishing pad is at a first temperature, and a second step of polishing in which the surface temperature of the polishing pad is changed to a second temperature different from the first temperature.  
Regarding claim 14. The method of claim 13, wherein the first temperature is higher than the second temperature.  

Regarding claim 15. The method of claim 13, wherein the first step of polishing is performed at a higher polishing rate than the second step of polishing.  

Regarding claim 16. The method of claim 13, wherein the second step of polishing increase a flatness of the substrate compared to the first step of polishing.  

	The prior art of Eda et al teaches a semiconductor device and manufacturing method and polishing apparatus. Eda et al teaches a turntable 30, polishing pad 31, polishing head 32 and temperature control of the polishing pad via the cooling nozzle 35 and heating mechanism 37. See [0035] teaches a cooling nozzle 35 that cools the pad 31 and [0058] that discusses the heating of the pad. In [0058] – [0086] Eda teaches controlling the temperature as needed and controlling the polishing rate as needed. The chronology of polishing rate fast/slow or temperature (high/low/constant) are all discussed in Eda et al. The motivation to modify the method of Nakayama et al with the teachings of Eda et al to provide temperature control of the polishing pad and the also control the polishing rate is that these forms of processing parameter control allow for better control of the amount of slurry used as the high polishing rate decreases the amount of slurry needed see [0086] which temperature control further controls the polishing rate. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the method of Nakayama et al with the teachings of Eda et al to provide temperature control of the polishing pad and the also control the polishing rate which will yield more desirable process results.

Claims 7, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al (US 9,849,558) in view of Kuwabara et al (US 8,388,799).
The teachings of Nakayama et al were discussed above. The prior art of Nakayama et al fails to teach the claimed properties below.
Regarding claim 7. The method of claim 1, wherein the polishing pad has an elastic modulus of 4.0x108 Pa or more at a temperature of 30°C, and an elastic modulus of 2.0x108 Pa or more at 60°C.  

Regarding claim 8.The method of claim 1, wherein the polishing pad has a Shore hardness of 50 or more and 65 or less.  

Regarding claim 17. The method of claim 9, wherein the polishing pad has a Shore hardness of 50 or more and 65 or less.

The prior art of Kuwabara et al teaches a method of forming a polishing pad. The polishing pad has grooves for holding slurry. The pad has an elastic modulus of 50-500 MPa and the pad also has a shore D hardness of 30-90 see col. 16 lines 34-45. According to col. 16 lines 46-57 the suggested elastic modulus ensures good elasticity recuperative power while the suggested shore hardness ensures the pad can endure the mechanical stress of polishing and dressing. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the method of Nakayama et al with the teachings of Kuwabara et al to ensure the longevity of the polishing/dressing pads.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gawase et al (US 2012/0220195) teaches a CMP apparatus that include temperature control of a polishing pad see [0053] – [0059].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716